Citation Nr: 0312383	
Decision Date: 06/10/03    Archive Date: 06/16/03

DOCKET NO.  96-39 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the right elbow and shoulder and carpal tunnel 
syndrome, claimed as secondary to service-connected residuals 
of shell fragment wounds of the left arm.

2.  Entitlement to a total compensation rating based on 
individual unemployability 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran served on active duty from September 1967 to 
February 1969.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


REMAND

In April 1998 the Board remanded the case for a current VA 
medical examinations.  In April 2002 the Board undertook 
additional development of the issues on appeal pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  Addenda 
to the requested July 2002 VA medical examinations were 
obtained.  However, the United States Court of Appeals for 
the Federal Circuit has recently invalidated the regulations, 
which empowered the Board to consider additional evidence 
without prior RO review in the absence of a waiver of such 
review by the appellant or his representation.  Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003).  The RO has not 
had the opportunity to review the additional evidence 
received in conjunction with the Board's development.  

In addition the veteran has recently submitted a report of a 
psychiatric examination by a social worker that diagnosed 
PTSD related to service stressors.  The issue of service 
connection for PTSD is intertwined with claim for a total 
compensation rating based on individual unemployability and 
should be adjudicated by the RO. See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).

2.  The RO should adjudicate the claim 
for service connection for PTSD.  If the 
claim is not granted, the veteran should 
be informed of the denial and of his 
appellate rights.  The RO is informed 
that this issue not in appellate status 
until an appeal is perfected.

3.  Thereafter the RO should readjudicate 
the veteran's claims with consideration 
of all the evidence added to the record 
since the last supplemental statement of 
the case in August 2000.  If the benefits 
sought are not granted the RO should 
furnish the veteran and his 
representative supplemental statement of 
the case, containing notice of the 
relevant action taken on his claims since 
the last supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).

